DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Gordon et al (US 2012/0103826).
Gordon et al teach (see abstract, fig. 3, paragraph [0063]) an electrolyzer for recovering lithium ions from a material comprising a pair of electrodes (“at least one anode”, “at least one cathode”) and a cation exchange membrane provided between the pair of electrodes and having a lithium ion conductivity (“at least one lithium ion conductive inorganic membrane”).  The membrane was (see paragraph [0007]) lithium ion selective, meaning that among cations contained in the material, lithium was transported through the membrane more than other cations.  
Regarding claim 2, Gordon et al teach (see paragraph [0016]) a current source that applied a voltage potential to the electrodes to drive electrolysis reactions.
Regarding claim 3, the electrolyzer of Gordon et al would have been capable of operating with the aqueous solution containing lithium at saturation.  Gordon et al additionally teach (see paragraph [0007]) that the membrane could be lithium aluminum titanium phosphate having the formula Li(1+x+4y)AlxTi(1-x-y)(PO4)3, where 0<x<0.4 and 0<y<0.2, i.e. “LTAP-base ceramic” as claimed.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Gordon et al (US 2014/0197040).
Gordon et al teach (see abstract, fig. 3, paragraphs [0024], [0027], [0064]-[0066], ) an electrolyzer for recovery of an alkali metal (e.g. lithium) from a material (e.g. alkali monosulfide and/or polysulfide material in an organic solvent), wherein the electrolyzer included a pair of electrodes (cathode 324 and anode 326), a cation exchange membrane (312) provided between the pair of electrodes and having an alkali metal ion conductivity.  Note that Gordon et al teach the alkali metal being either sodium or lithium, such that one of ordinary skill in the art at the time of filing would have immediately envisaged using a lithium ion selective membrane.   The membrane was (see paragraph [0064]) lithium ion selective, meaning that among cations contained in the material, lithium was transported through the membrane more than other cations.  
Regarding claim 2, Gordon et al teach (see paragraph [0068]) energizing the pair of electrodes to create an electric potential between the anode and the cathode.
Regarding claim 3, Gordon et al teach that membrane being “lithium titanium phosphate (LTP)” having a composition of Li(1+x+4y)AlxTi(1-x-y)(PO4)3, where 0<x<0.4 and 0<y<0.2, i.e. “LTAP-base ceramic” as claimed.  Additionally, Gordon et al teach the material comprising an organic solvent as noted above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al (US 2012/0103826) in view of Jonghe et al (US 2005/0100793).
Gordon et al teach, as noted above, the material being an aqueous solution and the cation exchange membrane being an “LTAP-base ceramic” as claimed.
Gordon et al fail to teach including a coating on at least one surface of the membrane.
Jonghe et al teaches (see abstract, fig. 1, paragraph [0065]) an electrolyzer using a lithium-selective cation exchange membrane such as LiSiCON or LTAP-base ceramics (“Li1+xTi2-xAlx(PO-4)3”, 0.6<x<0.9).  Jonghe et al additionally teach (see paragraph [0024]) that a surface of the membrane was provided with a protective membrane coating that is stable against aggressive solvents, including water, aqueous electrolytes, acid, base and a broad range of protic and aprotic solvents.  Jonghe et al teach (see paragraph [0061]) that the protective membrane coating could be active metal phosphorous oxynitride-based glasses, such as LiPON.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added the protective membrane coating taught by Jonghe et al to the membrane of Gordon et al because Jonghe et al teach that the LTAP-base ceramic membranes could be corroded by aqueous electrolytes and the protective membrane comprising an oxynitride glass was capable of reducing and/or preventing that corrosion.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gmar et al (“Recent advances on electrodialysis for the recovery of lithium from primary and secondary resources”) discusses (see second paragraph on page 2) using electrodialysis for the recovery of lithium from seawater or brines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794